Citation Nr: 0636236	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-43 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected pension benefits.  (The 
issue of service connection for asthma is the subject of a 
separate decision by the Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran had active duty for military training from May 
31, 1973 to September 27, 1973, and served in the Army 
National Guard thereafter (although not verified). 

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs.

In September 2006, he veteran was afforded a Board video 
hearing at the local RO before the undersigned Acting 
Veterans Law Judge.  The transcript of the hearing has been 
reviewed and is associated with the file.


FINDING OF FACT

The veteran does not meet the active service requirements to 
establish basic eligibility for nonservice-connected pension 
benefits, as he did not serve on full-time active duty. 


CONCLUSION OF LAW

The claim for nonservice-connected pension benefits is 
without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002 &  
Supp. 2006); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Nonservice-connected pension

The veteran essentially asserts that he is entitled to 
nonservice-connected pension benefits as he was discharged 
from the National Guard due to asthma, and has not worked 
since 1998.

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38  U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces, other than active duty 
for training.  38 C.F.R. § 3.6(b).  "Armed  Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service:  (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In this case, the Form DD-214 reflects that the veteran 
entered service on May 31, 1973, and was discharged from 
service on September 27, 1973.  It also reflects that this 
period of active duty was for completion of MOS training, and 
was considered active duty for training.  Findings by the 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed  Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Except for his National Guard service, no 
other military service has been reported, and the veteran has 
not disputed the service department's report of his service 
dates.  

Active duty for training is not considered active duty for VA 
nonservice-connection pension eligibility.  38 C.F.R. § 
3.6(b)(1).  Thus, the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits as he did not have full-time active service in the 
Armed Forces.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.6(b).

II. Duty to notify and assist

Where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, 
the veteran lacks legal entitlement to nonservice-connected 
disability pension due to non-qualifying service.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Thus, the provisions 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), are not applicable. See Manning v. 
Principi, 16 Vet.  App. 534, 542 (2002).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


